MEMORANDUM ***
Christine Baker appeals pro se the district court’s grant of summary judgment in favor of Equifax Information Services, Retailers National Bank, and Capital One Bank (collectively “Defendants”). Baker sued Defendants in district court for the District of Arizona for violations of the Fair Credit Reporting Act, 15 U.S.C. §§ 1681-1681X (2006), the Equal Credit Opportunity Act, 15 U.S.C. §§ 1691-169U, and Arizona state law, Ariz.Rev.Stat. Ann. § 44-1522 (Supp.2008). We affirm.
The Fair Credit Reporting Act does not obligate creditors to report consumers’ credit limits. See 15 U.S.C. § 1681s-2. The Fair Credit Reporting Act does not obligate credit reporting agencies, such as Equifax, to report information they do not possess. See 15 U.S.C. § 1681L Therefore, we hold Baker’s claims that defendants are liable for failing to report her credit limits lack merit.
With respect to Baker’s myriad miscellaneous claims on appeal, we hold them to be also without merit. To the extent the defendants did incorrectly modify Baker’s *221information upon reinvestigation, Baker has not shown how she suffered any harm from that specific incident.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.